                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )      CASE NO. 1:18-CR-272-WKW
                                         )                [WO]
DANDRE MARQUEZ GRAY                      )

                                     ORDER

      On September 13, 2018, the Magistrate Judge filed a Recommendation (Doc.

# 23) that the motion to dismiss filed by Defendant Dandre Marquez Gray (Doc. #

18) be denied.       Defendant did not object to the Recommendation.    Upon an

independent review of the record and the Recommendation, the Magistrate Judge’s

Recommendation is due to be adopted.

      The Recommendation adequately addressed Defendant’s arguments and

properly rejected them.      For the reasons thoroughly explained in both the

Government’s response to the motion to dismiss (Doc. # 20), as well as the

Recommendation (Doc. # 23), Defendant’s pending charges in this court are not

barred by Double Jeopardy as set out in current binding Supreme Court and Eleventh

Circuit precedent.

      Accordingly, it is ORDERED as follows:
1.    The Magistrate Judge’s Recommendation (Doc. # 23) is ADOPTED;

      and

2.    Defendant’s motion to dismiss (Doc. # 18) is DENIED.

DONE this 5th day of October, 2018.

                                  /s/ W. Keith Watkins
                         CHIEF UNITED STATES DISTRICT JUDGE




                                2
